
	
		II
		111th CONGRESS
		1st Session
		S. 1208
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to improve export growth
		  opportunities for small businesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Export Opportunity
			 Development Act of 2009.
		2.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 Export Assistance Center means a one-stop shop referred to in
			 section 2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15
			 U.S.C. 4721(b)(8));
			(3)the term
			 export loan programs means the programs of the Administration
			 under paragraphs (14) and (16) of section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) and section 22 of that Act (15 U.S.C. 649), as amended by this
			 Act; and
			(4)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			3.Office of Small
			 Business Export Development and Promotion
			(a)Office of Small
			 Business Export Development and PromotionSection 22 of the Small Business Act (15
			 U.S.C. 649) is amended to read as follows:
				
					22.Office of Small
				Business Export Development and Promotion
						(a)DefinitionsIn
				this section—
							(1)the term
				accredited export assistance program means a program—
								(A)that provides
				counseling and assistance relating to exporting to small business concerns;
				and
								(B)in which not less
				than 20 percent of the technical assistance staff members are certified in
				providing export assistance under subsection (g)(2);
								(2)the term
				Associate Administrator means the Associate Administrator for
				Export Development and Promotion;
							(3)the term
				Export Assistance Center means a one-stop shop referred to in
				section 2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15
				U.S.C. 4721(b)(8));
							(4)the term
				export development officer means an individual described in
				subsection (d)(8);
							(5)the term
				Office means the Office of Export Promotion and Development
				established under subsection (b)(1); and
							(6)the term
				Service Corps of Retired Executives means the Service Corps of
				Retired Executives authorized by section 8(b)(1).
							(b)Office
				Established
							(1)EstablishmentThere
				is established within the Administration an Office of Export Promotion and
				Development, which shall carry out the programs under this section.
							(2)Associate
				AdministratorThe head of the Office shall be the Associate
				Administrator for Export Development and Promotion, who shall report directly
				to the Administrator.
							(c)Duties of
				officeThe Associate Administrator, working in close cooperation
				with the Department of Commerce, the United States Trade Representative, the
				Export-Import Bank, other relevant Federal agencies, small business development
				centers, regional and district offices of the Administration, the small
				business community, and relevant State and local export promotion programs,
				shall—
							(1)maintain a
				distribution network for export promotion, export finance, trade adjustment,
				trade remedy assistance, and export data collection programs through use of the
				regional and district offices of the Administration, the small business
				development center network, the network of women's business centers, chapters
				of the Service Corps of Retired Executives, and Export Assistance
				Centers;
							(2)aggressively
				market the programs described in paragraph (1) and disseminate information,
				including computerized marketing data, to the small business community on
				exporting trends, market-specific growth, industry trends, and international
				prospects for exports;
							(3)promote export
				assistance programs through the district and regional offices of the
				Administration, the small business development center network, Export
				Assistance Centers, the network of women's business centers, chapters of the
				Service Corps of Retired Executives, State and local export promotion programs,
				and partnerships with people in the private sector; and
							(4)give preference
				in hiring or approving the transfer of any employee into the Office or to an
				export development officer position to otherwise qualified applicants who are
				fluent in a language in addition to English, who shall—
								(A)accompany foreign
				trade missions, if designated by the Associate Administrator; and
								(B)be available as
				needed to translate documents, interpret conversations, and facilitate
				multilingual transactions, including providing referral lists for translation
				services, if required.
								(d)Promotion of
				sales opportunitiesThe Associate Administrator shall promote
				sales opportunities for small business goods and services abroad by—
							(1)in cooperation
				with the Department of Commerce, other relevant agencies, regional and district
				offices of the Administration, the small business development center network,
				and State programs, developing a mechanism for—
								(A)identifying
				sub-sectors of the small business community with strong export
				potential;
								(B)identifying areas
				of demand in foreign markets;
								(C)prescreening
				foreign buyers for commercial and credit purposes; and
								(D)assisting in
				increasing international marketing by disseminating relevant information
				regarding market leads, linking potential sellers and buyers, and catalyzing
				the formation of joint ventures, where appropriate;
								(2)in cooperation
				with the Department of Commerce, actively assisting small business concerns in
				forming and using export trading companies, export management companies and
				research and development pools authorized under section 9 of this Act;
							(3)working in
				conjunction with other Federal agencies, regional and district offices of the
				Administration, the small business development center network, and the private
				sector to identify and publicize translation services, including those
				available through colleges and universities participating in the small business
				development center program;
							(4)working closely
				with the Department of Commerce and other relevant Federal agencies to—
								(A)collect, analyze,
				and periodically update relevant data regarding the small business share of
				United States exports and the nature of State exports (including the production
				of Gross State Product figures) and disseminate that data to the public and to
				Congress;
								(B)make
				recommendations to the Secretary of Commerce and to Congress regarding revision
				of the North American Industry Classification System codes to encompass
				industries currently overlooked and to create North American Industry
				Classification System codes for export trading companies and export management
				companies;
								(C)improve the
				utility and accessibility of export promotion programs for small business
				concerns; and
								(D)increase the
				accessibility of the Export Trading Company contact facilitation
				service;
								(5)making available
				to the small business community information regarding conferences on exporting
				and international trade sponsored by the public and private sector;
							(6)providing small
				business concerns with access to up-to-date and complete export information
				by—
								(A)making available
				at the district offices of the Administration, through cooperation with the
				Department of Commerce, export information, including the worldwide information
				and trade system and world trade data reports;
								(B)maintaining a
				list of financial institutions that finance export operations;
								(C)maintaining a
				directory of all Federal, regional, State and private sector programs that
				provide export information and assistance to small business concerns;
				and
								(D)preparing and
				publishing such reports as it determines to be necessary concerning market
				conditions, sources of financing, export promotion programs, and other
				information pertaining to the needs of small business export firms so as to
				insure that the maximum information is made available to small business
				concerns in a readily usable form;
								(7)encouraging, in
				cooperation with the Department of Commerce, greater small business
				participation in trade fairs, shows, missions, and other domestic and overseas
				export development activities of the Department of Commerce;
							(8)facilitating
				decentralized delivery of export information and assistance to small businesses
				by assigning primary responsibility for export development to one individual in
				each district office, who shall—
								(A)assist small
				business concerns in obtaining export information and assistance from other
				Federal departments and agencies;
								(B)maintain a
				directory of all programs which provide export information and assistance to
				small business concerns in the region;
								(C)encourage
				financial institutions to develop and expand programs for export
				financing;
								(D)provide advice to
				personnel of the Administration involved in making loans, loan guarantees, and
				extensions and revolving lines of credit, and providing other forms of
				assistance to small business concerns engaged in exports; and
								(E)not later than
				120 days after the date on which the person is appointed as an export
				development officer, and not less frequently than once each year thereafter,
				participate in training programs designed by the Administrator, in conjunction
				with the Department of Commerce and other Federal departments and agencies, to
				study export programs and to examine the needs of small business concerns for
				export information and assistance;
								(9)carrying out a
				nationwide marketing effort to promote exporting as a business development
				opportunity for small business concerns that uses technology, online resources,
				training, and other strategies;
							(10)disseminating
				information to the small business community through regional and district
				offices of the Administration, the small business development center network,
				Export Assistance Centers, the network of women's business centers, chapters of
				the Service Corps of Retired Executives, State and local export promotion
				programs, and partners in the private sector regarding exporting trends,
				market-specific growth, industry trends, and prospects for exporting;
				and
							(11)establishing and
				carrying out training programs for the staff of the district offices of the
				Administration and resource partners of the Administration on export promotion
				and providing assistance relating to exports.
							(e)Export finance
				specialist program
							(1)Export finance
				specialist programThe Associate Administrator shall work in
				cooperation with the Export-Import Bank of the United States, the Department of
				Commerce, other relevant Federal agencies, and the States to develop a program
				through which export finance specialists in the district offices of the
				Administration, regional and local loan officers, and small business
				development center personnel can facilitate the access of small business
				concerns to relevant export financing programs of the Export-Import Bank of the
				United States and to export and pre-export financing programs available from
				the Administration and the private sector.
							(2)Program
				activitiesTo carry out paragraph (1), the Associate
				Administrator shall work in cooperation with the Export-Import Bank of the
				United States and the small business community, including small business trade
				associations, to—
								(A)aggressively
				market Administration export financing and pre-export financing
				programs;
								(B)identify
				financing available under various programs of the Export-Import Bank of the
				United States, and aggressively market those programs to small business
				concerns;
								(C)assist in the
				development of financial intermediaries and facilitate the access of those
				intermediaries to financing programs;
								(D)promote greater
				participation by private financial institutions, particularly those
				institutions already participating in loan programs under this Act, in export
				finance; and
								(E)provide for the
				participation of appropriate Administration personnel in training programs
				conducted by the Export-Import Bank of the United States.
								(f)Counseling for
				small business concernsThe Associate Administrator shall—
							(1)work in
				cooperation with other Federal agencies and the private sector to counsel small
				business concerns with respect to initiating and participating in any
				proceedings relating to the administration of the United States trade laws;
				and
							(2)work with the
				Department of Commerce, the Office of the United States Trade Representative,
				and the International Trade Commission to increase access to trade remedy
				proceedings for small business concerns.
							(g)Export
				assistance programs
							(1)In
				generalThe Associate Administrator shall require, as part of the
				agreement under section 21, that each small business development center has an
				accredited export assistance program.
							(2)CertificationThe
				Associate Administrator shall certify technical assistance staff members of
				small business development centers in providing export assistance, in
				accordance with such criteria as the Associate Administrator may
				establish.
							(3)TrainingThe
				Associate Administrator shall provide training relating to export assistance
				programs at the annual conference of small business development centers.
							(4)ReportThe
				Associate Administrator shall submit an annual report to Congress that
				includes—
								(A)the number of
				small business concerns assisted by accredited export assistance
				programs;
								(B)the export
				revenue generated by small business concerns assisted by accredited export
				assistance programs; and
								(C)an estimate of
				the number of jobs created or retained because of assistance provided by
				accredited export assistance programs.
								(h)Export
				Assistance OfficerThe Associate Administrator shall—
							(1)assign an export
				assistance officer with training in export assistance and marketing to each
				district office of the Administration, who shall—
								(A)conduct training
				and information sessions for small business concerns interested in exporting;
				and
								(B)conduct outreach
				to small business concerns with the potential to export; and
								(2)provide annual
				training for export assistance officers.
							(i)Export
				Development Grant Program
							(1)DefinitionsIn
				this subsection—
								(A)the term
				eligible small-business concern means a small-business
				concern—
									(i)that—
										(I)has been in
				business for not less than 1 year;
										(II)has profitable
				domestic sales;
										(III)has
				demonstrated understanding of the costs associated with exporting and doing
				business with foreign purchasers, including the costs of freight forwarding,
				customs brokers, packing and shipping, as determined by the Administrator;
				and
										(IV)has in place a
				strategic plan for exporting;
										(ii)an employee of
				which has completed an accredited export assistance program; and
									(iii)that agrees to
				provide to the Associate Administrator such information and documentation as is
				necessary for the Associate Administrator to determine that the small-business
				concern is in compliance with the internal revenue laws of the United
				States;
									(B)the term
				export initiative includes—
									(i)participation in
				a trade mission;
									(ii)a foreign market
				sales trip;
									(iii)a subscription
				to services provided by the Department of Commerce;
									(iv)the payment of
				website translation fees;
									(v)the design of
				international marketing media;
									(vi)a trade show
				exhibition; and
									(vii)participation
				in training workshops; and
									(C)the term
				small-business concern has the same meaning as in section 103 of
				the Small Business Investment Act of 1958 (15 U.S.C. 662).
								(2)Grant
				programThe Associate Administrator shall establish an export
				development grant program, under which the Associate Administrator may make
				grants to eligible small-business concerns to enhance the capability of the
				eligible small-business concerns to be globally competitive, increase business
				internationally, and increase export sales.
							(3)ApplicationAn
				eligible small-business concern that desires a grant under this subsection
				shall submit to the Associate Administrator at such time and in such manner as
				the Associate Administrator shall prescribe an application that identifies not
				less than 1 specific, achievable export initiative that the eligible
				small-business concern will carry out using a grant under this
				subsection.
							(4)AmountA
				grant under this subsection may not exceed $5,000.
							(5)Matching
				fundsThe Federal share of the cost of an export initiative
				carried out with a grant under this subsection shall be not more than 50
				percent. The non-Federal share of the cost of an activity carried out with a
				grant under this subsection may be in kind or in cash.
							(6)Information and
				documentationAn eligible small-business concern that receives a
				grant under this subsection shall provide to the Associate
				Administrator—
								(A)receipts for all
				expenditures made with the grant; and
								(B)information
				relating to any export sales resulting from the grant.
								(7)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $25,000,000 for fiscal year 2010 and each fiscal year
				thereafter.
							(j)Performance
				measures
							(1)In
				generalThe Associate Administrator shall develop performance
				measures for the Administration to support export growth goals for the
				activities of the Office under this section that include—
								(A)the number of
				small business concerns that—
									(i)receive
				assistance from the Administration;
									(ii)had not exported
				goods or services before receiving the assistance described in clause (i);
				and
									(iii)export goods or
				services;
									(B)the number of
				small business concerns receiving assistance from the Administration that
				export goods or services to a market outside the United States into which the
				small business concern did not export before receiving the assistance;
								(C)export revenues
				by small business concerns assisted by programs of the Administration;
								(D)the number of
				small business concerns referred to an Export Assistance Center or a small
				business development center by the staff of the Office; and
								(E)the number of
				small business concerns referred to the Administration by an Export Assistance
				Center or a small business development center.
								(2)Consistency of
				trackingThe Associate Administrator, in coordination with the
				departments and agencies that are represented on the Trade Promotion
				Coordinating Committee established under section 2312 of the Export Enhancement
				Act of 1988 (15 U.S.C. 4727) and the small business development center network,
				shall develop a system to track exports by small business concerns, including
				information relating to the performance measures described in paragraph (1),
				that is consistent with systems used by the departments and agencies and the
				network.
							(3)ReportsThe
				Associate Administrator shall submit an annual report to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives that includes—
								(A)a detailed
				account of the information relating to the performance measures described in
				paragraph (1); and
								(B)a description of
				the export assistance and services provided to small business concerns by the
				Administration.
								(k)ReportThe
				Associate Administrator shall submit an annual report to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives on the progress of the Administration in
				implementing the requirements under this section.
						(l)Discharge of
				Administration Export Promotion ResponsibilitiesThe
				Administrator shall ensure that—
							(1)the
				responsibilities of the Administration regarding international trade and
				exporting are carried out through the Associate Administrator;
							(2)the Associate
				Administrator has sufficient resources to carry out such responsibilities;
				and
							(3)the Associate
				Administrator has direct supervision and control over the staff of the Office,
				and over any employee of the Administration whose principal duty station is an
				Export Assistance Center or any successor
				entity.
							.
			(b)Export
			 development officers
				(1)AppointmentNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall ensure that export development officers are assigned to each district
			 office of the Administration, in accordance with section 22(d)(8) of the Small
			 Business Act, as amended by this section.
				(2)DefinitionIn
			 this subsection, the term export development officer has the
			 meaning given that term in section 22 of the Small Business Act (15 U.S.C.
			 649), as amended by this Act.
				(c)Export
			 Assistance Centers
				(1)Vacant
			 positionsNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall ensure that the number of full-time
			 equivalent employees of the Office of Export Development and Promotion assigned
			 to the Export Assistance Centers is not less than the number of such employees
			 so assigned on January 1, 2003.
				(2)Export
			 development officersNot later than 2 years after the date of
			 enactment of this Act, the Administrator, in coordination with the Secretary of
			 Commerce, shall ensure that export finance specialists are assigned to not
			 fewer than 40 Export Assistance Centers.
				(3)StudyNot
			 later than 6 months after the date of enactment of this Act, the Associate
			 Administrator for Export Development and Promotion shall carry out a nationwide
			 study to evaluate where additional export finance specialists are
			 needed.
				(4)DefinitionIn
			 this subsection, the term export finance specialist means an
			 export finance specialist described in section 22(e)(1) of the Small Business
			 Act (15 U.S.C. 649(e)(1)), as amended by this section.
				(d)Appointment of
			 Associate AdministratorNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall appoint an Associate
			 Administrator for Export Development and Promotion under section 22 of the
			 Small Business Act (15 U.S.C. 649), as amended by this section.
			(e)Technical and
			 conforming amendments
				(1)Number of
			 associate administratorsSection 4(b)(1) of the Small Business
			 Act (15 U.S.C. 633(b)(1)) is amended—
					(A)in the fifth
			 sentence, by striking five; and
					(B)by adding at the
			 end the following: One of the Associate Administrators shall be the
			 Associate Administrator for Export Development and Promotion, who shall be the
			 head of the Office of Export Development and Promotion established under
			 section 22..
					(2)Role of
			 Associate Administrator in Carrying out International Trade and Export
			 PolicySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A) by inserting
			 through the Associate Administrator for Export Development and Promotion
			 of  before the Small Business Administration.
				4.Export finance
			 programs
			(a)Export working
			 capital programSection 7(a) of the Small Business Act (15 U.S.C.
			 636(a)) is amended—
				(1)in paragraph
			 (2)(D), by striking not exceed and inserting be;
			 and
				(2)in paragraph
			 (14)—
					(A)by striking
			 (A) The Administration and inserting the following:
			 “Export working capital
			 program.—
						
							(A)In
				generalThe
				Administrator
							;
					(B)by striking
			 (B) When considering and inserting the following:
						
							(C)ConsiderationsWhen
				considering
							;
				
					(C)by striking
			 (C) The Administration and inserting the following:
						
							(D)MarketingThe
				Administrator
							;
				and
					(D)by inserting
			 after subparagraph (A) the following:
						
							(B)Terms
								(i)Loan
				amountThe Administrator may not guarantee a loan under this
				paragraph of more than $5,000,000.
								(ii)Fees
									(I)In
				generalFor a loan under this paragraph, the Administrator shall
				collect the fee assessed under paragraph (23) not more frequently than once
				each year.
									(II)Untapped
				creditThe Administrator may not assess a fee on capital that is
				not accessed by the small business
				concern.
									.
					(b)Participation
			 in Preferred Lenders ProgramSection 7(a)(2)(C) of the Small
			 Business Act (15 U.S.C. 636(a)(2)(C)) is amended—
				(1)by redesignating
			 clause (ii) as clause (iii); and
				(2)by inserting
			 after clause (i) the following:
					
						(ii)Export-Import
				Bank lendersAny lender that is participating in the Delegated
				Authority Lender Program of the Export-Import Bank of the United States (or any
				successor to the Program) shall be eligible to participate in the Preferred
				Lenders
				Program.
						.
				(c)Export Express
			 ProgramSection 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 is amended—
				(1)by striking
			 (32) Increased
			 veteran and inserting (33)
			 Increased
			 veteran; and
				(2)by adding at the
			 end the following:
					
						(34)Export Express
				Program
							(A)DefinitionsIn
				this paragraph—
								(i)the term
				export development activity includes—
									(I)obtaining a
				standby letter of credit when required as a bid bond, performance bond, or
				advance payment guarantee;
									(II)participation in
				a trade show that takes place outside the United States;
									(III)translation of
				product brochures or catalogues for use in markets outside the United
				States;
									(IV)obtaining a
				general line of credit for export purposes;
									(V)performing a
				service contract from buyers located outside the United States;
									(VI)obtaining
				transaction-specific financing associated with completing export orders;
									(VII)purchasing real
				estate or equipment to be used in the production of goods or services for
				export;
									(VIII)providing term
				loans or other financing to enable a small business concern, including an
				export trading company and an export management company, to develop a market
				outside the United States; and
									(IX)acquiring,
				constructing, renovating, modernizing, improving, or expanding a production
				facility or equipment to be used in the United States in the production of
				goods or services for export; and
									(ii)the term
				express loan means a loan in which a lender uses to the maximum
				extent practicable the loan analyses, procedures, and documentation of the
				lender to provide expedited processing of the loan application.
								(B)AuthorityThe
				Administrator may guarantee the timely payment of an express loan to a small
				business concern made for an export development activity.
							(C)Level of
				participation
								(i)Maximum
				amountThe maximum amount of an express loan guaranteed under
				this paragraph shall be $500,000.
								(ii)PercentageFor
				an express loan guaranteed under this paragraph, the Administrator shall
				guarantee—
									(I)90 percent of a
				loan that is not more than $350,000; and
									(II)75 percent of a
				loan that is more than $350,000 and not more than
				$500,000.
									.
				(d)International
			 trade loansSection 7(a) of the Small Business Act (15 U.S.C.
			 636(a)) is amended—
				(1)in paragraph
			 (3)(B), by striking $1,750,000, of which not more than
			 $1,250,000 and inserting $5,000,000, of which not more than
			 $4,000,000; and
				(2)in paragraph
			 (16)—
					(A)in subparagraph
			 (B), by striking a first lien position and all that follows and
			 inserting such collateral as is determined adequate by the
			 Administrator.;
					(B)in subparagraph
			 (D), by striking clauses (i) and (ii) and inserting the following:
						
							(i)is
				confronting—
								(I)increased
				competition with foreign firms in the relevant market; or
								(II)an unfair trade
				practice by a foreign firm, particularly intellectual property violations;
				and
								(ii)is injured by
				the competition or unfair trade
				practice.
							;
				and
					(C)by adding at the
			 end the following:
						
							(F)GuaranteeFor
				a loan guaranteed under this paragraph, the Administrator shall guarantee 90
				percent of the loan.
							(G)DefinitionIn
				this paragraph, the term small business concern has the meaning
				given the term small-business concern in section 103 of the
				Small Business Investment Act of 1958 (15 U.S.C.
				662).
							.
					(e)Technical and
			 conforming amendmentsSection 7 of the Small Business Act (15
			 U.S.C. 636) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)(A), in the matter preceding clause (i), by inserting or (D) of this
			 paragraph or in paragraph (16) or (34) after in subparagraph
			 (B); and
					(B)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking No and
			 inserting Except as provided in paragraph (14)(B), no;
			 and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (D), by striking Lender and inserting
			 Lenders;
						(ii)in
			 subparagraph (E)—
							(I)by striking
			 Lender and inserting Lenders; and
							(II)by striking
			 subsection (a)(2)(C)(ii) and inserting subsection
			 (a)(2)(C)(iii); and
							(B)in paragraph
			 (7)(B)(ii), by striking Lender and inserting
			 Lenders.
					5.Marketing of
			 export loansThe Administrator
			 shall make efforts to expand the network of lenders participating in the export
			 loan programs, including by—
			(1)conducting
			 outreach to regional and community lenders through the staff of the
			 Administration assigned to Export Assistance Centers or to district offices of
			 the Administration;
			(2)developing a
			 lender training program regarding the export loan programs for employees of
			 lenders;
			(3)simplifying and
			 streamlining the application, processing, and reporting processes for the
			 export loan programs; and
			(4)establishing
			 online, paperless processing and application submission for the export loan
			 programs.
			6.Small Business
			 Trade Policy
			(a)Assistant
			 United States Trade Representative for Small BusinessSection 141(c) of the Trade Act of 1974 (19
			 U.S.C. 2171(c)) is amended—
				(1)by adding at the end the following:
					
						(6)(A)There is established
				within the Office the position of Assistant United States Trade Representative
				for Small Business, who shall be appointed by the United States Trade
				Representative.
							(B)The Assistant United States Trade
				Representative for Small Business shall—
								(i)promote the trade interests of
				small-business concerns (as that term is defined in section 103 of the Small
				Business Investment Act of 1958 (15 U.S.C. 662));
								(ii)advocate for the reduction of foreign
				trade barriers with regard to the trade issues of small-business concerns that
				are exporters;
								(iii)collaborate with the Administrator
				of the Small Business Administration with regard to the trade issues of
				small-business concern trade issues;
								(iv)assist the United States Trade
				Representative in developing trade policies that increase opportunities for
				small-business concerns in foreign and domestic markets, including polices that
				reduce trade barriers for small-business concerns; and
								(v)perform such other duties as the
				United States Trade Representative may
				direct.
								;
				and
				(2)by moving
			 paragraph (5) 2 ems to the left.
				(b)Trade Promotion
			 Coordinating Committee
				(1)DetaileeSection
			 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by
			 adding at the end the following:
					
						(g)Small Business
				AdministrationThe Administrator of the Small Business
				Administration shall detail an employee of the Small Business Administration
				having expertise in export promotion to the TPCC to encourage the TPCC
				to—
							(1)collaborate with
				the Small Business Administration with regard to trade promotion efforts;
				and
							(2)consider the
				interests of small-business concerns (as that term is defined in section 103 of
				the Small Business Investment Act of 1958 (15 U.S.C. 662)) in the development
				of trade promotion policies and
				programs.
							.
				(2)National export
			 strategySection 2312 of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended—
					(A)in subsection
			 (c)—
						(i)in
			 paragraph (5), by striking and at the end;
						(ii)in
			 paragraph (6), by striking the period at the end and inserting ;
			 and; and
						(iii)by adding at
			 the end the following:
							
								(7)include an export
				strategy for small-business concerns (as that term is defined in section 103 of
				the Small Business Investment Act of 1958 (15 U.S.C. 662)), which shall—
									(A)be developed by
				the Administrator of the Small Business Administration; and
									(B)include
				strategies to—
										(i)increase export
				opportunities for small-business concerns;
										(ii)protect
				small-business concerns from unfair trade practices, including intellectual
				property violations;
										(iii)assist
				small-business concerns with international regulatory compliance requirements;
				and
										(iv)coordinate
				policy and program efforts throughout the United States with the TPCC, the
				Department of Commerce, and the Export Import Bank of the United
				States.
										;
				and
						(B)in subsection
			 (f), in paragraph (1), by inserting (including implementation of the
			 export strategy for small business concerns described in paragraph (7) of that
			 subsection) after the implementation of such
			 plan.
					(c)Recommendations
			 on trade agreements
				(1)Notification by
			 USTRNot later than 90 days before the United States Trade
			 Representative begins a negotiation with regard to any trade agreement, the
			 United States Trade Representative shall notify the Administrator of the date
			 the negotiation will begin.
				(2)RecommendationsNot
			 later than 30 days before the United States Trade Representative begins a
			 negotiation with regard to any trade agreement, the Administrator shall present
			 to the United States Trade Representative recommendations relating to the needs
			 and concerns of small business concerns that are exporters.
				(d)Trade
			 disputesThe Administrator shall carry out a comprehensive
			 program to provide technical assistance, counseling, and reference materials to
			 small business concerns relating to resources, procedures, and requirements for
			 mechanisms to resolve international trade disputes or address unfair
			 international trade practices under international trade agreements or Federal
			 law, including—
				(1)directing the
			 district offices of the Administration to provide referrals, information, and
			 other services to small business concerns relating to the mechanisms;
				(2)entering
			 agreements and partnerships with providers of legal services relating to the
			 mechanisms, to ensure small business concerns may affordably use the
			 mechanisms; and
				(3)in consultation
			 with the Director of the United States Patent and Trademark Office and the
			 Register of Copyrights, designing counseling services and materials for small
			 business concerns regarding intellectual property protection in other
			 countries.
				
